          Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 1 of 6



1    Sara B. Brody (SBN 130222)
     sbrody@sidley.com
2    Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
3    SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
4    San Francisco, CA 94104
     Telephone: (415) 772-1200
5
     Robin Wechkin (admitted pro hac vice)
6    rwechkin@sidley.com
     SIDLEY AUSTIN LLP
7    701 Fifth Avenue, Suite 4200
     Seattle, WA 98104
8    Telephone: (206) 262-7680

9    Attorneys for Defendants McKesson Corporation
     John H. Hammergren and James Beer
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN FRANCISCO

14   EVANSTON POLICE PENSION FUND,                       Case No. 3:18-cv-06525-CRB
     Individually and on Behalf of All Others
15   Similarly Situated,                                 STIPULATION AND [PROPOSED]
                                                         ORDER REGARDING CASE SCHEDULE
16                  Plaintiff,
                                                         Honorable Charles R. Breyer
17          vs.
18   MCKESSON CORPORATION, JOHN H.
     HAMMERGREN, and JAMES BEER,
19
                    Defendants.
20

21

22

23

24

25

26

27

28
                            STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                            CASE NO. 3:18-cv-06525-CRB
           Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 2 of 6



 1          Pursuant to Civil Local Rule 7-12, Lead Plaintiff Pension Trust Fund for Operating

 2   Engineers (“Lead Plaintiff”) and Defendants McKesson Corporation, John H. Hammergren, and

 3   James Beer (“Defendants”), by and through their respective undersigned counsel of record, submit

 4   the following stipulation and proposed order:

 5          WHEREAS, by order dated October 26, 2018 (ECF No. 4), the Court scheduled an initial

 6   case management conference (“CMC”) for January 25, 2019;

 7          WHEREAS, by order dated December 20, 2018 (ECF No. 18), the Court vacated the CMC

 8   and associated deadlines and ordered that the parties file a joint status report by April 19, 2019;

 9          WHEREAS, by order dated February 21, 2019 (ECF No. 42), the Court vacated the joint

10   status report deadline, which was to be reset by the Court after Defendants responded to the

11   amended complaint or the Court ruled on a motion to dismiss, whichever was later;

12          WHEREAS, on April 9, 2019, Lead Plaintiff filed its Consolidated Class Action Complaint

13   for Violations of the Federal Securities Laws (ECF No. 43) (“Complaint”) against Defendants;

14          WHEREAS, on June 10, 2019, Defendants filed a motion to dismiss the Complaint;

15          WHEREAS, on October 30, 2019, the Court denied Defendants’ motion to dismiss;

16          WHEREAS, the parties have negotiated a proposed schedule for the CMC and Defendants’

17   answer to the Complaint; and

18          WHEREAS, the parties have agreed to file a Joint Case Management Statement pursuant to

19   Federal Rule of Civil Procedure 26(f)(2) and Civil Local Rule 16-9 at least seven days before the

20   CMC in lieu of a joint status report.

21          IT IS THEREFORE STIPULATED AND AGREED by the parties that, subject to the

22   Court’s approval:

23         (a) The parties shall meet and confer pursuant to Federal Rule of Civil Procedure 26(f) no

24             later than December 4, 2019;

25         (b) The parties shall file a Joint Case Management Statement pursuant to Federal Rule of

26             Civil Procedure 26(f)(2) and Civil Local Rule 16-9 no later than January 3, 2020;

27         (c) The Case Management Conference will take place on January 10, 2020, at 8:30 a.m.; and

28
                                                      1
                            STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                            CASE NO. 3:18-cv-06525-CRB
         Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 3 of 6



 1       (d) Defendants shall file their answer to the Complaint no later than February 7, 2020.

 2   IT IS SO STIPULATED.

 3   DATED: November 12, 2019
 4                                              By: /s/ Jaime A. Bartlett
 5                                              Sara B. Brody (SBN 130222)
                                                sbrody@sidley.com
 6                                              Jaime A. Bartlett (SBN 251825)
                                                jbartlett@sidley.com
 7                                              SIDLEY AUSTIN LLP
                                                555 California Street, Suite 2000
 8
                                                San Francisco, CA 94104
 9                                              Telephone: (415) 772-1200

10                                              Robin Wechkin (admitted pro hac vice)
                                                rwechkin@sidley.com
11                                              SIDLEY AUSTIN LLP
                                                701 Fifth Avenue, Suite 4200
12
                                                Seattle, WA 98104
13                                              Telephone: (206) 262-7680

14                                              Attorneys for Defendants McKesson Corporation,
                                                John H. Hammergren, and James Beer
15

16
     DATED: November 12, 2019
17
                                                By: /s/ Spencer A. Burkholz
18                                                 Angel P. Lau (286196)
                                                   Spencer A. Burkholz
19                                                 Luke O. Brooks
                                                   Ryan A. Llorens
20
                                                   Eric I. Niehaus
21                                                 Angel P. Lau
                                                   Jeffrey J. Stein
22                                                 Erika Oliver
                                                   ROBBINS GELLER RUDMAN
23                                                 & DOWD LLP
                                                   655 West Broadway, Suite 1900
24
                                                   San Diego, CA 92101
25                                                 Telephone: (619) 231-1058
                                                   Fax: (619) 231-7423
26
                                                      Shawn A. Williams
27                                                    ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
28
                                                  2
                        STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                        CASE NO. 3:18-cv-06525-CRB
     Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 4 of 6



 1                                            Post Montgomery Center
                                              One Montgomery Street, Suite 1800
 2                                            San Francisco, CA 94104
 3                                            Telephone: (415) 228-4545

 4                                            Lead Counsel for Lead Plaintiff

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
                 STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                 CASE NO. 3:18-cv-06525-CRB
           Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 5 of 6



 1                                       SIGNATURE ATTESTATION

 2           I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order Regarding Case Schedule in compliance with Civil Local Rule

 4   5-1(i)(3), I hereby attest that the signatory has concurred in this filing.

 5

 6    DATED: November 12, 2019
 7                                                    By: /s/ Jaime A. Bartlett
                                                         Jaime A. Bartlett (SBN 251825)
 8
                                                         SIDLEY AUSTIN LLP
 9                                                       555 California Street, Suite 2000
                                                         San Francisco, CA 94104
10                                                       Telephone: (415) 772-1200
11                                                    Attorneys for Defendants McKesson Corporation,
                                                      John H. Hammergren, and James Beer
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                            STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                            CASE NO. 3:18-cv-06525-CRB
         Case 3:18-cv-06525-CRB Document 68 Filed 11/12/19 Page 6 of 6



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2        (a) The parties shall meet and confer pursuant to Federal Rule of Civil Procedure 26(f) no

 3           later than December 4, 2019;

 4        (b) The parties shall file a Joint Case Management Statement pursuant to Federal Rule of

 5           Civil Procedure 26(f)(2) and Civil Local Rule 16-9 no later than January 3, 2020;

 6        (c) The Case Management Conference will take place on January 10, 2020, at 8:30 a.m.; and

 7        (d) Defendants shall file their answer to the Complaint no later than February 7, 2020.

 8

 9
     DATED: _______, 2019
10
                                                By:
11                                                    Honorable Charles R. Breyer
12                                                    United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  5
                        STIPULATION AND [PROPOSED] ORDER REGARDING CASE SCHEDULE
                                        CASE NO. 3:18-cv-06525-CRB
